August 9, 2020


Easterday Farms
5235 N INDUSTRIAL WAY
PASCO, WASHINGTON 99301


Dear Valued Customer:

You’ve recently completed financing with Mack Financial Services on a Master Loan and Security Agreement,
dated August 7, 2020, Contract Number 501-7610239-009 (the “Contract”).

Upon review of the Contract, it was discovered that there were errors or omissions. This letter will serve as an
addendum to your Contract. Please note the following corrections:

Exhibit A referenced a Master Loan and Security Agreement dated 08/07/2020
Your pre-payment premium read: 5%

Corrected to:

The Master Loan and Security Agreement date should read 07/23/2020
Your pre-payment premium should have read: 3/2/1/0/0

Except as expressly amended by this letter, all the terms and conditions of the Contract remain in full force and
effect.

Mack Financial Services appreciates your business.

Sincerely,


Donna Fisher
Documentation and Funding Specialist
866-281-8585, ext. 3856




Mack Financial Services                                                      MAIN   336-931-4000
7025 Albert Pick Road, Ste 105 (27409)                                              866-281-8585
P.O. Box 26131                                                               FAX    336-931-4008
Greensboro, North Carolina 27402-6131
USA                                                                                                        EOS07.15




                                                                                          EXHIBIT 4
  21-00141-WLH11                  Doc 604-4   Filed 04/21/21   Entered 04/21/21 12:42:07Page
                                                                                           Pg11ofof10
                                                                                                    10
Mack Financial Services
                                                                                                     Exhibit "A" to
                                                                                Master Loan and Security Agreement
Customer Name: Easterday Farms
Customer Number: 7610239
Schedule Number:

                           PROMISSORY NOTE (SECURED) AND SCHEDULE


    1. PROMISSORY NOTE (SECURED):
$358,269.00                                                                           Greensboro, North Carolina
(Principal Amount)                                                                    Date: 8/7/2020

          FOR VALUE RECEIVED, Easterday Farms, (individually and collectively, the "Borrower") unconditionally promises, under
seal, to pay to the order of Mack Financial Services, a division of VFS US LLC, a Delaware limited liability company (together with
its successors and assigns, the "Lender"), the principal amount of 5358,269.00, or such lesser amount as shall equal the aggregate
unpaid principal amount of the Advances made by the Lender to the Borrower (which Advances are, by way of reference, made in
connection with that certain Master Loan and Security Agreement, dated as of 08/07/2020 (the "Agreement")), and interest on the
outstanding unpaid principal balance at the rate of 3.50% per annum (the "Interest Rate"), in lawful money of the United States of
America and in immediately available funds.

          Principal and interest shall be paid in 60 consecutive monthly payments in arrears, in the amount of See Exhibit B - Payment
Schedule, commencing on 10/20/2020 and continuing thereafter on the 20th calendar day of each month thereafter; provided. however,
that, unless duc earlier, all accrued and unpaid interest and the unpaid principal balance shall be due and paid in Mil on 9/20/2025 (the
"Maturity Date").

         On the ✓Maturity Date, Burrower shall pay to Lender the unpaid principal, all accrued and unpaid interest, and all other
amounts payable by Borrower to Lender under the Loan Documents (collectively the "Obligations"). The term "Loan Documents"
shall mean this Promissory Note (Secured) and Schedule; the Agreement; all other Notes made by Borrower to Lender; any
guaranty(ies) of any payment or performance of the Obligations; and all other agreements or documents evidencing, guaranteeing,
securing, or otherwise relating to this Promissory Note (Secured) and Schedule, as any or all of such documents may be executed or
amended from time to time.

          ht ou event shall the interest, however characterized or computed, charged hereunder exceed the maximum lawful rate that a
court of competent jurisdiction shall, in a final determination, deem applicable hereto. In the event that such a court determines that the
Lender has received interest hereunder in excess of such maximum lawful rate, the Lender shall promptly refund such excess amount to
the Borrower.

        Borrower, for itself and its successors and assigns, waives diligence, presentment, protest, and demand and notice of protest,
demand, dishonor, and non-payment of this Promissory Note (Secured) and Schedule.

         Prepayment. Borrower may prepay the outstanding principal balance pursuant to this Promissory Note (Secured) and
Schedule, in whole or in part, at any time prior to the Maturity Date, provided that as express conditions precedent to Lender's
acceptance of any prepayment, Borrower must: (i) give Lender at least thirty (30) days' prior written notice of its intent to make such
prepayment; and (ii) pay, in all cases (whether such prepayment is voluntary or involuntary as a result of the acceleration of the
Maturity Date), not as a penalty, but as reimbursement for the loss of the bargain, a prepayment premium of 5% of the amount of
principal being prepaid; and (iii) pay all accrued and unpaid interest on the unpaid principal balance being prepaid. At the option of
Lender, any prepayment of principal shall be applied to payments coming due under this Promissoty Note (Secured) and Schedule in
the inverse order of their due dates.

      Security Interest. THE OBLIGATIONS DUE UNDER THIS PROMISSORY NOTE (SECURED) AND SCHEDULE ARE
SECURED BY THE AGREEMENT.

      Governing Law. THIS PROMISSORY NOTE (SECURED) AND SCHEDULE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT GIVING
EFFECT TO ITS CHOICE OF LAW PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
A DIFFERENT JURISDICTION. THIS NOTE IS INTENDED TO BE EFFECTIVE AS AN INSTRUMENT EXECUTED
UNDER SEAL.

                                                                   1(4)                                     6467362: TA 53: 05 201R

                                                                                                        EXHIBIT 4
     21-00141-WLH11               Doc 604-4          Filed 04/21/21          Entered 04/21/21 12:42:07Page
                                                                                                         Pg22ofof10
                                                                                                                  10
Mack Financial Services
    2. SCHEDULE:

Customer Name: Easterday Farms
Customer Number: 7610239
Schedule Number:


   This Promissory Note (Secured) and Schedule are secured by the Agreement.
A. Description of Equipment

 Year                Make                         Model                           VIN/Serial Number*                         Attaclimenki/Uody
 2021                Mack              Pinnacle 64T Sleeper 70Tneh            I M 1PN4GY6MMO0 8024
 2021                Mack              Pinnacle 64T Sleeper 70Inch            1M 1PN4GY8 MM008025




        *Last 4 numeric characters of serial number for construction equipment. Additional Equipment, if any, is listed in Exhibit A-1


B. Address(es) of Location(s) of Primary Domicile or Garage of Equipment.
5235 N. Industrial Way
PASCO, WA 99301
C. Description of Other Personal Property.


D. Terms and Conditions of Advance.

                         Principal Amount:      $358,269.00
                               Interest Rate:     3.50%
                                       Term:      60 months
                          Payment Amount:       Sec Exhibit T3 - Payment Schedule
                                  Sales Tax:    $ 0.00
                        Federal Excise Tax:     $ 37,800.28
                        Financed Insurance:     $ 0.00
 Guaranteed Asset Protection (GAP) and/or
                             Debt Waiver:       $ 0.00
                            Origination Fee:    $ 395.00
                    Registration/Title Fees:    $ 0.00
                                      Other:    $ 0.00




                                                                           2(4)                                         6467362: TA .53: 05 2015

                                                                                                                 EXHIBIT 4
    21-00141-WLH11                   Doc 604-4             Filed 04/21/21             Entered 04/21/21 12:42:07Page
                                                                                                                  Pg33ofof10
                                                                                                                           10
                                                    Delivery and Acceptance


Delivery Date: 817/2020


         Borrower represents to Lender that on the Delivery Date set forth above Borrower: accepted delivery of and inspected each
item of Equipment; determined that each itcm of Equipment contains all of the major components and accessories as agreed; each item
of Equipment is in good working order and condition; and that each item of Equipment is fit for immediate and continued use and
conforms to Borrower's requirements without exception.

        IN WITNESS WHEREOF, the Borrower has set its hand and seal, intending to be so bound, and together with Lendcr,
have executed this Promissory Note (Secured) and Schedule as of the date first above written.

Borrower:            e   day Far                                Co-Borrower (if applicable):


Signature:                                       (SEAL)         Signature:                                            (SEAL)

Print Name:     Cody Easterday                                  Print Name:
Title:          Partner                                         Title:

Accepted by Lender:
Mack Financial Services, a division of VFS US LLC
Signature:
Printed Name:
Title:




                                                               3(4)                                  6467362: TA 53: 05 2018

                                                                                                   EXHIBIT 4
     21-00141-WLH11                Doc 604-4     Filed 04/21/21         Entered 04/21/21 12:42:07Page
                                                                                                    Pg44ofof10
                                                                                                             10
                   Exhibit A-1 to Promissory Note (Secured) and Schedule
Customer Name: Easterday Farms
Customer Number: 7610239
Schedule Number:


  Year          Make             MudeI              VIN/Serial Number           Attachments/Budy




                                                  4(4)                        6467362: TA 53: 05 2018

                                                                                     EXHIBIT 4
    21-00141-WLH11         Doc 604-4     Filed 04/21/21   Entered 04/21/21 12:42:07Page
                                                                                      Pg55ofof10
                                                                                               10
  Mack Financial Services
                                                                                Exhibit "B"
                                                        Master Loan and Security Agreement

   Customer No:         7610239                        Schedule No:

                                        PAYMENT SCHEDULE
  Borrower agrees that the payments shall be paid in accordance with the following:

      Date         Payment                    Date            Payment                    Date      Payment
  09/20/2020                0.00         10/20/2022        19,577.31                  11/20/2024          0.00
  10/20/2020           19,577.31         1 1/20/2022       0.00                       12/20/2024          0.00
  1 1/20/2020               0.00         12/20/2022        0.00                       01/20/2025     19,577.31
  12/20/2020                0.00         01/20/2023        19,577.31                  02/20/2025          0.00
  01/20/2021           19,577.31         02/20/2023        0.00                       03/20/2025          0.00
  02/20/2021                0.00         03/20/2023        0.00                       04/20/2025     19,577.31
  03/20/2021                0.00         04/20/2023        19,577.31                  05/20/2025          0.00
  04/20/2021           19,577.31         05/20/2023        0.00                       06/20/2025          0.00
  05/20/2021                0.00         06/20/2023        0.00                       07/20/2025     19,577.31
  06/20/2021                0.00         07/20/2023        19,577.31                  08/20/2025          0.00
  07/20/2021           19,577.31         08/20/2023        0.00                       09/20/2025          0.00
  08/20/2021                0.00         09/20/2023        0.00
  09/20/2021                0.00         10/20/2023        19,577.3 1
  10/20/2021           19,577.31         11/20/2023        0.00
  11/20/2021                0.00         12/20/2023        0.00
  12/20/2021                0.00         01/20/2024        19,577.31
  01/20/2022           19,577.31         02/20/2024        0.00
  02/20/2022                0.00         03/20/2024        0.00
  03/20/2022                0.00         04/20/2024        19,577.31
  04/20/2022           19,577.31         05/20/2024        0.00
  05/20/2022                0.00         06/20/2024        0.00
  06/20/2022                0.00         07/20/2024        19,577.31
  07/20/2022           19,577.31         08/20/2024        0.00
  08/20/2022                0.00         09/20/2024        0.00
  09/20/2022                0.00         10/20/2024        19,577.31



  Dated; 8/7/2020

  Borrower: Ea.         day F      s

  Signature:       4
  Print Name:     C dy Easterday

  Title:          Partner




                                                        1(1)                6467362: TA 53: RDRP 2017


                                                                                            EXHIBIT 4
21-00141-WLH11           Doc 604-4        Filed 04/21/21         Entered 04/21/21 12:42:07Page
                                                                                             Pg66ofof10
                                                                                                      10
                                                     Donna Fisher
                                                     servicing agent




                                                                         EXHIBIT 4
21-00141-WLH11   Doc 604-4   Filed 04/21/21   Entered 04/21/21 12:42:07Page
                                                                          Pg77ofof10
                                                                                   10
                                                         Acknowledgment - Equipment Listing
Customer No:   7610239                      Schedule No:

  Year         Make            Model          V1N/Serial Number                 Attachments/Body
  2021         Mack         Pinnacle 64T    I M IPN4GY6MM008024
                           Sleeper 70lnch
  2021         Mack         Pinnacle 64T    IMIPN4GY8MM008025
                           Sleeper 70Inch




                                                2 (2)
                                                                                    EXHIBIT
                                                                              6467362: TA 50: RDRP42017
  21-00141-WLH11      Doc 604-4    Filed 04/21/21       Entered 04/21/21 12:42:07Page  Pg88ofof10 10
                                                     --„,      --:
               .".T.,1                                                                  ..:4!            11:: At!       _. ;;;z.. 4-0143-31„ „gt.4%. .,..11:„                     '    '                                       i211.iii,     --
  o,                                                 ,                                                                STATE OF WASHINGTON
    ,,,,                                                                                             Vehicle Certificate of Title                                                            77 2_
                                                                                                                               Title Number
 litr                                                                                                                           1792825622                                                                                                                                  „
                                                                                                                                                                                                                                                                                    ,
                                               Vehicle Identification Number (V1N)                                   Year               Make                           Model                                   Body style
 ;0.
                                                   1M1PN4GY6MM008024                                                  2021                   MACK                       PINNACLE                                   TRACTOR TR                                               ,..
                                               Title Issue Date                             Odometer Miles                    Odometer Status                          Fuel Type                                                                                                '

                                                   03-Sep-2020                                  0                    Exempt - 16,000+ gross weight Diesel
                                               Scale Weight                          Gross Vehicle Weight Rating Code                Vehicle Color                   Prior Title State                         Prior Title Number

                                                   19,460                             Class 8 - 33,001 pounds and more
                                               Comments

                                                   160037/2020


                                               Brands


 It                                                                                                                                                      Sale price $
                                                                                                                                                                                                                                                                            1p
                                                                                                                                                         Date of sale
      so
                                               Buyer: You     must apply for title within 15 calendar days of acquiring the vehicle to avoid a penalty. Take this signed title to a
                                                                                                                                                                                                                                                                             .,
                                               vehicle/vessel licensing office with the appropriate fees.
                                               Legal Owner: To         release interest, sign below and give this title to the           registered owner/transferee or to a vehicle licensing office
                                               with the proper fee within 10 days of satisfaction of the security interest.                 or you may be liable to the owner/transferee for penalties.
                                               Seller: You must complete a Report of Sale and file it                       with the Department of Licensing within 5 business days of the sale.
                                               File atdol.wa.gov or at any vehicle licensing office or                      county auditor.
.,,                                                                                                                                                                                                                                                                    ,,
                                               Legal Owner                                                                                   Reaistered Owner


                                                   VFS US LLC                                                                                    EASTERDAY FARMS
                                                   PO BOX 26131                                                                                  5235 N INDUSTRIAL WAY
                                                   GREENSBORO NC 27402-6131                                                                      PASCO WA 99301-9562




      4                                                                                                                                                                                                                                                                :-o.,
                                                                                                                                                                                                                                                                         •;,6,

                                               X                                                                                             X
                                               Signature of first legal owner releases all interest in              Date                     Signature of registered owner releases all interest in                                  Date
                                               the vehicle described above If signing for a business,                                        the vehicle described above. If signing for a business,
           I                                   include business name. signature. and title.                                                  include business name, signature and title.                                                                                    —t.

1                                              X                                                                                             X                                                                                                                                  Ili
                                                                                                                                                                                                   .....       .-....-,-.-.   .,..
                                               Signature of second legal owner releases all interest in             Date                     Signature of registered owner releases all interest in                                  Date
                                               the vehicle described above. If signing fora business.                                        the vehicle described above. If signing for a business,
   'r                                          include business name, signature, and title.                                                  include business name. signature. and title.
 .;,
                                                                                                                                             ..------
                                                                                                                                                                                                                                                                            ___
                                               I certify that the records of the Department of Licensing show the persons                       ),U116 a, ,a.f.nirl     4ZW/L.
                                               named hereon as registered owners and legal owners of the vehicle described.                  Director. Department of Licensing                                                                                         3.4.
 j°SO
               jnment by registered owner _1




                                               Federal regulation and state law require you to state the mileage when transferring ownership if the vehicle is less than 10 years
                                               old, unless exempt. Failure to complete this statement or providing a false statement may result in fines and/or imprisonment.


                                               I certify, to the best of my knowledge, the odometer reading is: +                                                     (no tenths)          Transfer date                             /       /                         -s•
                                                                                                                                                                                                                                                                        ..,..
                                                                                                                                             Odometer reading in miles                                                                                                 ,..:
                                               This reading is (check one): ❑the actual mileage of                         the vehicle Ein excess of its mechanic limits                     snot the actual mileage.                                                            ;
                                               Signature of transferee/buyer                                                                  Signature of transferoriseller
                                               X                                                                                         IX
                                               PRINTED name of transferee/buyer                                                               PRINTED name of transferor/seller


                                               Address of transferee/ buyer                                                                   Address of transferor/seller                                                                                                  ,.


                                                                                                                                                                  .4                                  '.5.t.                                ,,,gs,srol Aily,,,,,,,,.
                                                     •               t t.t11-V..1'        •               '                    "l•.!-1: ke       '''''                       .. .Zr-        tt?'
TD-420-002 (R/7/18)                                                                                                                                                                 EXHIBIT 4
                                                               57b1_ Doc 604-4
                                                     21-00141-WLH11       -a3 - Filed 04/21/21                                                           Entered 04/21/21 12:42:07Page
                                                                                                                                                                                     Pg99ofof10
                                                                                                                                                                                              10
            ,g4,... ...,.., ,:ggi, ,1, t,                ..,                 Ati-,44,.t . ,,...,v                  Izt: „:,.s           r~        k...0   rt.f.    .—mow      •                          $♦
                                                                                                                                                                                                                    •
                                                                                               STATE OF WASHINGTON
 g
                                                                           Vehicle Certificate of Title                                                                    7              r3
                                                                                                   Title Number
 it!                                                                                                1793128023

                   Vehicle Identification Number (VIN)                                    Year                Make                                  Model                         Body style
 iv
                       1M1PN4GY8MM008025                                                   2021                 MACK                                  PINNACLE                      TRACTOR TR

                   Title Issue Date                        Odometer Miles                         Odometer Status                                   Fuel Type                                                     0:rya

   -,t.                03-Sep-2020                             0                          Exempt - 16,000+ gross weight Diesel                                                                                       /

                   Scale Weight                     Gross Vehicle Weight Rating Code                    Vehicle Color                               Prior Title State             Prior Title Number
        .
                       19,480                        Class 8 - 33,001 pounds and more
                   Comments
                    160037/2020


                   Brands

                                                                                                                                Sale price $

                                                                                                                                Date of sale

                   Buyer: You must apply for title within 15 calendar days of acquiring the vehicle to avoid a penalty. Take this signed title to a
                                                                                                                                                                                                                  - .;
                   vehicle/vessel licensing office with the appropriate fees.
                   Legal Owner: To release interest, sign below and give this title to the registered owner/transferee or to a vehicle licensing office                                                                  il
                   with the proper fee within 10 days of satisfaction of the security interest, or you may be liable to the owner/transferee for penalties.
                   Seller: You must complete a Report of Sale and file it with the Department of Licensing within 5 business days of the sale.
 i's%!•'           File at dol.wa.gov or at any vehicle licensing office or county auditor.
                   Legal Owner                                                                                  Registered Owner                                                                                  _,..
                       VFS US LLC                                                                                   EASTERDAY FARMS
                       PO BOX 26131                                                                                 5235 N INDUSTRIAL WAY
                       GREENSBORO NC 27402-6131                                                                     PASCO WA 99301-9562
 ,,,.




                   X
  to               signature of first legal owner releases all interest in               Date                   b,gnature of registered owner releases all interest in                    Date                      .!
                   the vehicle described above. If signing for a business,                                      the vehicle described above. If signing for a business,
                   include business name, signature, and title.                                                 include business name; signature and title.


                   X                                                                                            X                                                                                                  ),,A.
                   Signature of second legal owner releases ail interest in              Date                   Signature of registered owner releases all interest in                    Date                                ai
                   the vehicle described above. If signing for a business                                       the vehicle described above. If signing for a business,
                   include business name, signature, and title.                                                 include business name, signature, and title.
                                                                                                                _..........--

                   I certify that the records of the Department of Licensing show the persons                       ) Ufa.                   13_inir 4-civil,                                                                 5
                   named hereon as registered owners and legal owners of the vehicle described.                 Director. Department of Licensing
 Itt,                                                                                                                                                                                                                         7
        43         Federal regulation and state law require you to state the mileage when transferring ownership if the vehicle is less than 10 years                                                                         CO
        c          old, unless exempt. Failure to complete this statement or providing a false statement may result in fines and/or imprisonment.
 ,,,'                                                                                                                                                                                                                         0
 14 °
                                                                                                                                                                                                                              O
   - - lg.         I certify, to the best of my knowledge, the odometer reading is:                                                      (no tenths)              Transfer date           /      /
                                                                                                          0
            N                                                                                                   Odometer reading in miles

        f
            -cL
              0)   This reading is (check one): nthe actual mileage of the vehicle tilin excess of its mechanic limits M not the actual mileage.
                   Signature of transferee/buyer                                                              - Signature of transferor/seller
                   X                                                                                               X
   ;,       '.
             a)
             a     PRINTED name of transferee/buyer                                                              PRINTED name of transferor/seller                                                                 ,ii
             E                                                                                                                                                                                                     ,
             c                                                                                                1—
            .cr)
            c7i)   Address oftransferee/buyer                                                                      Address of transferor/seller
            co
                                                                                                                                 .i..
                                     ,         --       Itt 4 1.    -- ,      .1- ,,,,    -.        ITI 'Ik •                           ..                                 -,,•.1t._7,.
                                                                                                                                                                                 :f                    ,...T.I.
                .,,.
TD-420-002 (R/7/18)                                                                                                                                         EXHIBIT 4
                        21-00141-WLH11                         Doc 604-4                 Filed 04/21/21                         Entered 04/21/21 12:42:07PagePg1010ofof1010
